ACCEPTED
                                                                                    03-14-00202-CV
                                                                                           4572670
                                                                          THIRD COURT OF APPEALS
April 15, 2015                                                                       AUSTIN, TEXAS
                                                                               3/19/2015 6:30:28 PM
                                                                                  JEFFREY D. KYLE
                                                                                             CLERK

                                NO. 03-14-00202-CV
                                                                  RECEIVED IN
                                                             3rd COURT OF APPEALS
                              IN1HECOURTOF APPEALS               AUSTIN, TEXAS
                                                             3/19/2015 6:30:28 PM
                         1HE THIRD DISTRICT OF TEXAS
                                                               JEFFREY D. KYLE
                                 DALLAS TEXAS                        Clerk




                 NEMER MASSAAD, and all other OCCUPANTS
                                                            Appellant

                                        v.
        WELLS FARGO BANK NATIONAL ASSOCIATION AS TRUSTEE
           FOR OPTION ONE MORTGAGE LOAN TRUST 2006-3,
              ASSET BACKED CERTIFICATES, SERIES 2006-3
                                                             Appellee.


                 Appeal from the County Court at Law Number One
                               Travis County, Texas
                     Trial Court Case No. C-1-CV-14-000401
                            Hon. Joe Carroll, presiding

    Oral Argument Requested

                        MOTION FOR REHEARING
                         BRIEF FOR APPELLANT




                                       1
                                Identity of the Parties

Appellant/Defendant
NEMER MASSAAD

Counsel for Appellant/Defendant

James Minerve
State Bar No. 24008692
115 Saddle Blanket Trail
Buda, Texas 78610
(21 0) 336-5867
(888) 230-6397 (Fax)
(Appellate, Post-trial, and Appellate)


Appellee/Plaintiff
WELLS FARGO BANK NATIONAL ASSOCIATION AS TRUSTEE FOR OPTION
ONE MORTGAGE LOAN TRUST 2006-3,ASSET BACKED CERTIFICATES,
SERIES 2006-3

Counsel for Appellee/Plaintiff

Mackie WolfZientz & Mann, P.C.
Mark D. Cronenwett
State Bar No. 00787303
Parkway Office Center, Ste 900
14160 North Dallas Parkway
Dallas, Texas 75254
(214) 635-2650
(888) 230-6397 (Fax)
(Appellate, Post-trial, and Appellate)




                                          2
                                                Table of Contents

Identity of Parties and Counsel ........................................... 2
Table of Authorities .................................................. 4-5
Glossary of Terms ..................................................... 6
Statement of the Case . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
Statement Regarding Oral Argument . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ........ 8
Issues Presented . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
Statement of Facts .................................................... 10
Summary of the Argument .............................................. 11
Argument ........................................................... 13
         The Puentes and Crawford Holdings . . . . . . . . ......................... 13
         Puentes v. Fannie Mae Case Summary ................................ 13
         Federal Home Loan Mortgage Corp. v. Crawford Case Summary                                       ......... 14
        Legal Injury Rule ................................................ 18
         Continuing Tor Rule ............................................... 22
Prayer ............................................................. 23
Certificate of Service . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ................... 25
Certificate of Compliance . . . . . . . . . . . . . . . . . . . . . . . . . . . ................... 26
Appendix ............................................................. 27




                                                            3
                                                    Table of Authorities


  Cases

Puentes v. Fannie Mae.
  350 S.W.3d 732. 734-35 (Tex. App. - El Paso 2011, Pet. Dism'd) ... 11, 13, 14, 18
Federal Home Loan Mortf!af!e Corv. v. Crawford,
  Cause No. 14-13-0010-CV. Pg. 1 (Tex. APP.- Houston f14th Dist.l Oct. 9. 20141 ...
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11. 14. 15
Rice v. Pinnev.
   51 S.W.3d 705:2001 Tex. Ann. LEXIS 1831 ......................................................... 17
 Kennedv v. Hif!hland Hills Avartments.
   905 S.W.2d 325,326 (Tex.App.-Dallas 1995, no writ) ....................... 17
Johnson v. Fellowshin Bantist Church
  627 S.W.2d 203,204 (Tex.App.-Corpus Christi 1981, no writ) .............................. 17
 Fandev v. Lee.
  880 S.W.2d 164. 168 (Tex.App.-El Paso 1994, writ denied) ................................... 17
 Cuellar v. Martinez,
  625 S.W.2d 3. 5 (Tex.Civ.Ann.-San Antonio 1981, no writ) .......................... 17
 Johnson v. Hitzhland Hills Drive Avartments.
     552 S.W.2d 493. 495 (Tex.Civ.Ann.-Dallas 1977). writ refd n.r.e. ner curiam.
     568 S.W.2d 661 :(Tex.1978) ............................................. 17
 Brown v. Henderson.
    941 S.W.2d 190 (Ann. 13 Dist.. 1996) .................................. 16
Houtex Readv Mix Concrete & Materials v. Eaele Const. & Environment Services. LP
    226 S.W.3d 514 (Ann. 1 Dist. 2006) ................................... 16
Amstadt v. US. Brass Corv..
    919 S.W.2d 644, 652 (Tex. 1996) ..................................... 16
Lovez v. Sulak.
    76 S.W.3d 597, 605 (Tex. App.-Corpus Christi 2002, no pet.) ............... 18
Ward v. Malone.
    115 S.W.3d 267. 270 (Tex. Ann.-Corpus Christi 2003, pet. Denied) .......... 18
Pusteiovskv v. Ravid American Corv..
    35 S.W.3d 643 Sunp. 2000) .......................................... 19
Childs v. Haussecker.
    974 S.W.2d 31 (Sunn. 1998. rehearing overruled) ........................ 19
Mitchell Enerf!V Corv. v. Bartlett.
    958 S.W.2d 430 (Ann. 2 Dist. 1997. rehearing overruled. review denied. rehearing
     ofnetition for review overruled ................................... 19, 22
Rogers v. Ricane Entemrises. Inc ..
    (Ann. 7 Dist. 1996) 930 S.W.2d 157 ................................ 19, 22
Morris v. Enron Oil & Gas Co ...
    948 S.W.2d 858 (App. 4 Dist. 1997) ................................... 19



                                                                 4
Sullivan v. Bickel & Brewer..
   943 S.W.2d 477 (Ann. 5 Dist. 1995. writ denied. rehearin2: of writ of error
   overruled . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19
Arauette v. Hancock.
   656 S.W.2d 627, 629 (Tex. App.- San Antonio 1983, writ refd n.r.e) ........ 22
Roczers
162 S.W.3d at 290) ................................................ 22
Murrav v. San Jacinto AQencv. Inc ..
  800 S.W.2d 826, 828 (Tex. 1990) ..................................... .11
S. V. v. R. V.,
933 S.W.2d 1, 4 (Tex.1996) ............................................................ 12
Doe v. Catholic Diocese ofEl Paso,
362 S.W.3d 707, 716 (Tex.App.-El Paso 2011, no pet.) ...................... 12
Robinson v. Weaver,
 550 S.W.2d 18. 19 (Tex.l977) ........................................................... 12
 Two Pesos. Inc. v. GulfIns. Co ..
 901 S.W.2d 495.500 (Tex. Ann.-- Houston [14th Dist.] 1995, no writ) .............. 22
 Krohn v_ Afarcus Cahle Assocs __ L.P__
201 S.W.jd 876, 880 (Tex. App.-Waco 2006, pet. demed) .................... 22
Texas Rules of Annellate Procedure
Texas Rule of Appellate Procedure 39.1 .................................... 8

Texas Rules of Civil Procedure
Texas Rule of Civil Procedure 510 (738-754. Renealed bv Order of Anri115. 2013.
 Eff. Aug. 31, 2013) .................................................. 17
Texas Pronertv Code
Texas Pronertv Code Section 24.002-008 .................................................................. 12
Texas Property Code Section 24.005(b) .................................. .17
Texas Civil Practice and Remedies Code
Texas Civil Practice and Remedies Code 31.005 (2013) ..................... .16
Texas Civil Practice and Remedies Code Ann. S 16.003(a) and (b)
(West Sunn. 1998) ................................................... 10
Texas Civil Practice and Remedies Code 16.03 ....................... 12, 21, 23




                                                              5
                                      Glossary of Terms
          Citation in this Brief will be as noted below to the following volumes of the

record on file in this appeal, said volumes being incorporated herein by reference:

          Clerk' Record                                        CR

          Reporter's Record Volume 1                           RRl

          Reporter's Record Volume 2                           RR2

          Reporter's Record Volume 3                           RR3


                                          Statement of the Case

          This is a Forcible Detainer Case. October 18, 2011 the Appellee filed a
Forcible Detainer Action. November 7, 2011, the JP Court issued a judgment in
favor of Appellant, denying the possession to the Appellee. I Appellee re-filed its
lawsuit under Cause No. 051840 and the JP Court dismissed it as a duplicate case
on November 7, 20 11.2 November 7, 20 11, a party in interest, at the time, filed in
District Court a Quiet Title Action, Cause No. D-I-GN-Il-003424.3 November
21,2011, the Appellee filed another FED Action in this Court, Cause No. 052212.
December 29, 2011, this Court issued Judgment for the Appellant.4 November 6,
2013, the Appellee filed another FED action (FED Action 4) in the JP Court,
Cause No. J3CV13056327. The JP Court rendered judgment in favor of the
Appellee. The Appellant appealed to the County Court at Law No. 1. The County

1 Exhibit C: FED Order 1, in favor ofDefendant, dated November 7, 2011, Cause No. 051975.
2 Exhibit D: FED Order 2, in favor ofDefendant, Duplicate Case Dismissal Order, dated November 7, 2011, Cause
No. 051840.
3 Exhibit E: Quiet Title Action, filed in the 345 1h District of Travis County, dated November 7, 2011, Cause No. D-
1GN-11-003424.
4 Exhibit F: FED Order 3, in favor of Defendant, dated December 29, 2011.

Appellant's Motion for Rehearing Brief                                                            Page 6 of26
Court held a trial de novo and ruled in favor of the Appellee without issuing an
opm10n.




Appellant's Motion for Rehearing Brief                                 Page 7 of26
                                   Statement Regarding Oral Argument

Pursuant to Texas Rules of Appellate Procedure 39.1, Nemer Massaad requests
oral argument and submits that it would materially aid the decisional process in
this case.




Appellant's Motion for Rehearing Brief                                 Page 8 of26
                                         Issues Presented

          Appellant respectfully submits the following motion for rehearing brief
 which outlines the legal framework in which the Court should consider the
 following:
           1.        Whether the Two-year limitation period of Texas Civil Practice and
Remedies Code
§16.003 bars Appellee's Forcible Detainer suit for possession of the property?




Appellant's Motion for Rehearing Brief                                      Page 9 of26
                                         MOTION FOR REHEARING




                                           STATEMENT OF FACTS
          On or about September 6, 20 11, the Appellee wrongfully conducted a
foreclosure sale of this property.5 RR2 at 6; RR3 at PI's Exh. 2. September 23,
2011, the Appellee provided the Appellant with the Notice prescribed in Texas
Property Code§ 24.005(b).6 RR2 at D's Exh. B. October 18, 2011 the Appellee
filed a Forcible Detainer Action, authorized under Texas Property Code§
24.005(b). RR2 at 18. November 7, 2011, the JP Court issued a judgment in favor
of Appellant, denying the possession to the Appellee.? RR2 at 20. Appellee re-
filed its lawsuit under Cause No. 051840 and the JP Court dismissed it as a
duplicate case on November 7, 2011.8 RR2 at 20; Appellant's Brief at 9.
November 7, 2011, a party in interest, at the time, filed in District Court a Quiet
Title Action, Cause No. D-1-G.N-Il-003424.9 RR2 at 37; Appellant's Brief at 9.
November 21, 2011, the Appellee filed yet another FED Action in this Court,
Cause No. 052212. RR2 at 20; Appellant's Briefat 9. December 29, 2011, this
Court again issued Judgment for the Appellant. I 0 RR2 at 20; Appellant's Brief at


5 Exhibit A: Trustee Deed, dated September 6, 2011
6 Exhibit B: Notice to Vacate, dated September 23, 2011
7 Exhibit C: FED Order 1, in favor ofDefendant, dated November 7, 2011, Cause No. 051975.
8 Exhibit D: FED Order 2, in favor ofDefendant, Duplicate Case Dismissal Order, dated November 7, 2011, Cause
No. 051840.
9 Exhibit E: Quiet Title Action, filed in the 345 1h District of Travis County, dated November 7, 2011, Cause No. D-
1GN-11-003424.
10 Exhibit F: FED Order 3, in favor of Defendant, dated December 29, 2011.

Appellant's Motion for Rehearing Brief                                                            Page 10 of26
9.
          October 30, 2013, the Appellee mailed the Appellant a superfluous Notice to
Vacate letter. CR 116-38, Bus. Records Aff.- Notices to Vacate' see also
Appellant's Brief at 9. Finally, over two years after September 26, 2011, when the
Appellee sent the Appellant the Notice required under Texas Property Code§
24.005(b), on November 6, 2013, the Appellee filed yet another FED action (FED
Action 4) in the JP Court, Cause No. J3CV13056327. The JP Court rendered
judgment in favor of the Appellee. The Appellant appealed to the County Court at
Law No. 1. The County Court held a trial de novo and ruled in favor of the
Appellee without issuing an opinion.
                        SUMMARY OF THE ARGUMENT
          The Court's holding on Appeal and Appellee's Appeal Brief are based on
the holdings of two cases. Federal Home Loan Mortgage Corp. v. Crawford,
Cause No. 14-13-0010-CV (Tex. App.-Houston [14th Dist.] Oct. 9, 2014]; and
Puentes v. Fannie Mae, 350 S.W.3d 732 (Tex. App.-El Paso 2011, pet.. dism'd).
These cases are inapplicable to this case before this court.
          The applicable statute of limitations on a suit for forcible detainer is two
          years. See Tex. Civ. Prac. & Rem. Code Ann. § 16.003(a) (West Supp.
          1998). For a suit to be timely under a two-year statute of limitations, it must
          be brought within two years from the date on which the cause of action
          accrues. !d. A cause of action generally accrues at the time when facts come
          into existence authorizing a claimant to seek a judicial remedy. Murray v.
          San Jacinto Agency, Inc., 800 S.W.2d 826, 828 (Tex.l990). In Texas, a
          Plaintiffs cause of action accrues, and the applicable limitations period
          starts to run, "when a wrongful act causes some legal injury, even if the fact


Appellant's Motion for Rehearing Brief                                       Page 11 of26
          of injury is not discovered until later, and even if all resulting damages have
          not yet occurred." S. V. v. R. V., 933 S.W.2d 1, 4 (Tex.1996). See also Doe v.
          Catholic Diocese ofEl Paso, 362 S.W.3d 707, 716 (Tex.App.-El Paso 2011,
          no pet.)(same).
          For the purposes of application of statute of limitations, a cause of action
generally accrues at the time when facts come into existence which authorizes a
claimant to seek a judicial remedy. Robinson v. Weaver, 550 S.W.2d 18, 19
(Tex.1977). Put another way, "a cause of action can generally be said to accrue
when the wrongful act effects an injury. In this case, the Appellee did not suffer an
injury until it sent the Three-day Notice to Vacate and the Appellant refused to
vacate. The Appellee sent the Three-day Notice September 23, 2011. Three days
later, September 26, 2011, and not sooner, the Appellee could file an FED Action.
The Appellee's injury occurred when the Appellant did not comply with the
September 23, 2011 Three-day Notice to Vacate. This conduct caused the injury
and gave rise to the FED cause of action, because at this point in time all the
elements of Texas Property Code 24.002 were satisfied.
          Despite the Appellee filing four FED actions, it was the Appellant's
noncompliance with the September 23, 2011, Three-day Notice to Vacate that
caused the injury and gave rise to the filing of all four FED actions. However, the
fourth FED Action was time barred by Civil Practice and Remedies Code 16.03
Two Year Limitation, because the Appellant filed FED Action 4 November 6,
2013, over Two-years after September 23, 2011, the date the Appellee filed the
notice effecting the injury, giving rise to an FED cause of action.


                                         ARGUMENT


Appellant's Motion for Rehearing Brief                                      Page 12 of26
           Whether the Two-year limitation period of Texas Civil Practice and
Remedies Code
§16.003 bars Appellee's Forcible Detainer suit for possession of the property?
Yes, it does!
The Puentes and Crawford Holdings
          In short, both cases hold that res judicata does not bar a subsequent forcible
detainer action, because each forcible detainer action is a new and independent
action. The Puentes Court held that each FED action is a new and independent
action not subject to res judicata, because each FED action is uniquely limited in
time and an award of possession on a particular date does not implicate a party's
possessory right on a future date. Whereas, the Crawford Court held each FED
action is a new and independent action not subject to res judicata, if before filing
each FED Action a new notice is delivered and the tenant refuses to surrender
possessiOn.
          Neither case mentions the statute of limitations of FED actions under Texas
Civil Practices and Remedies Code 16.003. These cases are a classic red herring
by the Plaintiff. They are irrelevant to the question of how to apply CPRC 16.003
to forcible detainer actions. Therefore, the court should ignore these cases.
Puentes v. Fannie Mae Case Summary
          In Puentes, the plaintiff Federal National Mortgage Association ("Fannie
Mae") filed a forcible detainer action against Juan and Socorro Puentes on April
17, 2009, but lost that suit when it was unable to produce admissible evidence that
it had properly provided the Puenteses with a notice to vacate. Puentes v. Fannie
Mae, 350 S.W.3d 732, 734-35 (Tex. App.-El Paso 2011, pet. dism'd). Fannie
Mae filed another forcible detainer suit on July 2, 2009, and in response the


Appellant's Motion for Rehearing Brief                                      Page 13 of26
Puenteses moved for summary judgment, arguing that res judicata barred the
second suit. Id. at 735.
          The trial court denied the Puenteses' motion and proceeded to hear evidence
on the forcible detainer suit. Following Juan Puentes's testimony that he did not
receive any notice to vacate, Fannie Mae offered a business records affidavit with
attached exhibits reflecting that notice to vacate was sent by regular and certified
mail before the second action was filed. Id. at 735-36, 738. The evidence was
admitted over objection, and the trial court ultimately ruled in favor of Fannie Mae.
Id. at 736.
          On appeal, the Puenteses raised three issues, contending that the second suit
was barred by res judicata, the trial court erred in admitting Fannie Mae's business
records affidavit, and Fannie Mae's failure to pursue an appeal of the first suit
deprived the justice and county courts hearing the second action of subject matter
jurisdiction. Id. The appellate court rejected the second and third issues, and as to
the Puenteses' res judicata argument, the court held that the second forcible
detainer action was "'a new and independent action to determine which party had
the superior right of immediate possession at the time it was filed" that was not
barred by res judicata. I d. at 739. The Puentes court reasoned that a forcible
detainer action is "uniquely limited in time" and, because an award of possession
on a particular date does not implicate a party's possessory right on a future date,
the third element of res judicata was not satisfied. Id.
Federal Home Loan Mortgage Corp. v. Crawford Case Summary
          On May 22,2012, Federal Home Loan Mortgage Corporation ("'Freddie
Mac") filed a petition for forcible detainer in the justice court against Trinh Pham,
Gary Block, and Katherine Crawford. Federal Home Loan Mortgage Corp. v.


Appellant's Motion for Rehearing Brief                                     Page 14 of26
Crawford, Cause No. 14-13-0010-CV, pg 1 (Tex. App.-Houston [14th Dist.] Oct.
9, 2014]. Crawford, inter alia, denied that Freddie Mac gave proper notice to
vacate in accordance with the Texas Property Code. The justice court rendered
judgment in favor of Freddie Mac in June 2012, and Crawford appealed to the
county court for de novo review. Id.
          In a supplemental answer filed in the county court, Crawford asserted an
affirmative defense that Freddie Mac's forcible detainer action was barred by res
judicata. I d. Crawford also filed a motion for summary judgment, arguing that
Freddie Mac was barred by res judicata from filing the forcible detainer action, the
third such action initiated by Freddie Mac against the defendants. Id.
          Crawford supported her motion with evidence of Freddie Mac's first forcible
detainer action in October 201 0 against Pham. Id. In the 201 0 action, a justice
court rendered a take-nothing judgment in favor of Pham, and on appeal de novo,
the county court rendered an order in February 2011, granting Freddie Mac's
motion for nonsuit. Crawford also provided evidence of a second forcible detainer
action filed by Freddie Mac against Pham, Crawford, and Block. Id. The 2011
action resulted in a take-nothing judgment in favor of the defendants, and on
appeal de novo, the county court dismissed the action for lack of jurisdiction.
Crawford's evidence included Freddie Mac's petitions, the justice court judgments,
and the county court orders from the 2010 and 2011 actions. Id.
          In response, Freddie Mac challenged only the third element of res judicata,
arguing that a new, independent cause of action for forcible detainer accrued
because the occupants were served with new notices to vacate served in February
and May 2012. Freddie Mac attached case law in support of its summary judgment
response. Id at 2. The Crawford Court agreed with Freddie Mac and held that a


Appellant's Motion for Rehearing Brief                                    Page 15 of26
new and independent cause of action for forcible detainer arises each time a person
refuses to surrender possession of real property after a person entitled to possession
of the property delivers a proper written notice to vacate; therefore, res judicata
would not bar a second suit based on the commission of a subsequent forcible
detainer. Id at 5.
Res Judicata in Forcible Detainer Actions
          Civil Practice and Remedies Code sections addressing res judicata and
estoppel effect of judgment or determination of fact or law in small claims court,
justice of peace court, or lower trial court do not preclude res judicata effect of
judgment or determination of those courts as to claims actually litigated therein.
Tex. Civ. Prac & Rem. Code 31.005 (2013). Brown v. Henderson, 941 S.W.2d
190 (App. 13 Dist. 1996) (stating, "purpose ofthose statutes is to narrow
preclusive effect of judgments of courts of limited jurisdiction by barring only
claims actually litigated in limited-jurisdiction courts and allowing unlitigated
claims to be tried, respectively, in county and district courts."); Houtex Ready Mix
Concrete & Materials v. Eagle Canst. & Environmental Services, L.P., 226 S.W.3d
514 (App. 1 Dist. 2006) (stating "the code provision abrogating the general
common law rules of res judicata and collateral estoppel for justice courts and
small claims courts creates an exception to the general rule against splitting causes
of action, allowing unlitigated claims from courts of limited jurisdiction to be tried
in county courts.").
          The doctrine of res judicata precludes re-litigation of claims that have been
finally adjudicated or that arise out of the same subject matter and that could have
been litigated in the prior action. Amstadt v. U.S. Brass Corp., 919 S.W.2d 644,
652 (Tex. 1996). Res judicata requires proof of the following elements: (1) a fmal


Appellant's Motion for Rehearing Brief                                     Page 16 of26
judgment on the merits by a court of competent jurisdiction; (2) identity of parties
or those in privity with them; and (3) a second action based on the same claims that
were raised or could have been raised in the first action. Id
          A forcible detainer action is a special proceeding governed by Texas
Property Code 24.002-008, and Texas Rules of Civil Procedure 510 (738-754,
Repealed by Order of April15, 2013, eff. Aug. 31, 2013). Rice v. Pinney, 51
S.W.3d 705; 2001 Tex. App. LEXIS 1831; Kennedy v. Highland Hills Apartments,
905 S.W.2d 325, 326 (Tex.App.-Dallas 1995, no writ). It was created to provide a
speedy, simple, and inexpensive means for resolving the question of the right to
possession of premises. Id. To preserve the simplicity .and speedy nature of the
remedy, the applicable rule of civil procedure provides that "the only issue shall be
as to the right to actual possession; and the merits of the title shall not be
adjudicated." see Tex.R. Civ. P. 510; Johnson v. Fellowship Baptist Church, 627
S.W.2d 203, 204 (Tex.App.-Corpus Christi 1981, no writ).
          The sole issue in a forcible detainer suit is who has the right to immediate
possession of the premises. Fandey v. Lee, 880 S.W.2d 164, 168 (Tex.App.-EI
Paso 1994, writ denied); Cuellar v. Martinez, 625 S.W.2d 3, 5 (Tex.Civ.App.-San
Antonio 1981, no writ); Johnson v. Highland Hills Drive Apartments, 552 S.W.2d
493,495 (Tex.Civ.App.-Dallas 1977), writ refd n.r.e. per curiam, 568 S.W.2d 661
(Tex.1978).
          The exclusive purpose of an FED action is to provide a person who is
entitled to the immediate possession of real property a legal remedy (emphasis
added), rather than force or violence, to gain possession of the property.
          To prevail in a forcible detainer action pursuant to section 24.002 of the
Texas Property Code, the plaintiff is not required to prove title but is only required


Appellant's Motion for Rehearing Brief                                      Page 17 of26
to show sufficient evidence of ownership to demonstrate a superior right to
immediate possession. Ward v. Malone, 115, S.W.3d 267, 270 (Tex.App.-Corpus
Christi 2003, pet. Denied). For these reasons, a judgment of possession in a
forcible detainer action is a determination only of the right to immediate
possession and does not determine the ultimate rights of the parties to any other
issue in controversy relating to the realty in question. Lopez v. Sulak, 76 S.W.3d
597, 605 (Tex.App.-Corpus Christi 2002, no pet.). Therefore, an FED judgment is
not a final judgment.
          Consequently, an FED judgment inherently is not final and determines a
time dependent issue (i.e., which party has the superior right to immediate
possession). In other words, a subsequent FED action is not barred by res judicata,
because the subsequent FED action does not meet the first and third prong of the
res judicata test, even if only a single 3-Day notice was sent prior to filing both
FED actions. The judgment is not fmal and the claims are different, i.e., the sole
issue decided in an FED action, which party has the superior right to possession
now, changes by the passage of time.
          There is no rule requiring a landlord to necessarily send a separate 3-Day
Notice prior to filing an FED. The holdings in Crawford and Puentes point out that
each FED is a new and independent action, and, therefore, res judicata does not bar
the filing of subsequent FED actions. However, as pointed out above, this is true
even where a single notice is delivered prior to filing more than one FED action.
Legal Injury Rule
     The limitations statute governing forcible detainer actions does not defme the
accrual date, and thus it falls to the courts to establish when such claims accrue.
Pustejovsky v. Rapid-American Corp. 35 S.W.3d 643 (Sup. 2000); Childs v.


Appellant's Motion for Rehearing Brief                                    Page 18 of26
Haussecker, 974 S.W.2d 31 (Sup. 1998, rehearing overruled) (stating, "Because
the accrual date for personal injury actions is not defmed by statute of limitations,
the courts are charged with the responsibility of articulating the rules governing
accrual."); Mitchell Energy Corp. v. Bartlett, 958 S.W.2d 430 (App. 2 Dist. 1997,
rehearing overruled, review denied, rehearing of petition for review overruled)
(stating "Determining what rule of accrual to apply is question of law"); Rogers v.
Ricane Enterprises, Inc. (App. 7 Dist. 1996) 930 S.W.2d 157, modified on
rehearing, writ denied, rehearing of writ of error overruled) (stating, "Question of
when cause of action accrues is judicial one to be determined with due regard to
underlying statutory policy of repose, without, however, permitting unnecessary
individual injustices.").
     For limitations purposes, the general rule is that cause of action accrues when
wrongful act effects injury.              Morriss v. Enron Oil & Gas Co., 948 S.W.2d 858
(App. 4 Dist. 1997);                Sullivan v. Bickel & Brewer, 943 S.W.2d 477 (App. 5 Dist.
1995, writ denied, rehearing ofwrit of error overruled) (stating, "Accrual of
limitations period occurs when facts come into existence authorizing claimant to
seek judicial remedy.").
     In this case, the Appellee did not suffer an injury until it sent the first 3-Day
Notice to Vacate, September 23, 2011, and the Appellant refused to vacate, four
days later, September 27, 2011. On that date, and not sooner, the Appellee could
file an FED Action. The Appellee's injury occurred when the Appellant did not
comply with the September 23, 2011 Three-day Notice to Vacate. This conduct
caused the injury and gave rise to the FED cause of action, because at this point in
time all the elements of Texas Property Code 24.002 were satisfied. It was the
Appellant's noncompliance with the September 23, 2011, Three-day Notice to


Appellant's Motion for Rehearing Brief                                            Page 19 of26
Vacate that caused the injury and gave rise to the filing of all four FED actions.
The legal status of the Appellants changed from tenant at sufferance to unlawful
detainer and has not changed since.
     The sending of additional notices did not change the legal status of the
Appellants. From September 23, 2011 to date the Appellants have not surrendered
possession to the Appellee. The fact that the Appellee demanded possession more
than once did not change the legal status of the Appellant, nor were the additional
notices necessarily mandatory prior to filing FED Actions 2, 3, and 4.
     However, hypothetically, had the Appellee and Appellants entered an
agreement, wherein the parties agreed that the Appellants could retain possession
at will or for a term, the legal status of the Appellants would have changed. In this
case, the SOL's would be cut off, and subsequently, if the Appellants defaulted on
the agreement, and the Appellee sent the Appellants a demand to vacate and the
Appellants refused, the SOL's would start anew. This hypothetical is inconsistent
with the facts of this case.
     However, this situation occurs in the rental cases. For example, if a tenant
under a written lease defaults on the rent one month, the landlord sends a demand
to vacate, and the tenant cures. At this point in time and circumstances, the legal
status of the tenant has changed. He is no longer in default. The facts giving rise
to a forcible detainer action are lacking. Therefore, the SOL's is cut off.
     However, if the same tenant later defaults on rent, the landlord sends an
appropriate demand to vacate, and the tenant does not cure, the legal status of the
tenant has changed to an unlawful detainer. At this point in time and
circumstances, the landlord suffers a new injury, giving rise to a new FED cause of
action. If the legal status of the tenant effects a new injury, or recurring injury, the


Appellant's Motion for Rehearing Brief                                     Page 20 of26
SOL's commences anew.
     In the case of a tenant at sufferance who refuses the first demand to vacate, as in
this case, the landlord cannot fairly assert he suffers a new injury because the
unlawful detainer ignores subsequent notices. The legal status of the former tenant
at sufferance changed to unlawful detainer upon refusing to surrender possession
after the first demand to vacate, and the tenant's legal status of unlawful detainer
did not change with delivery of each subsequent notice.
     Note that subsequent notices do not cure the unlawful detainment, there is no
agreement between the parties, and the injury suffered does not subside. The
injury suffered by the landlord is that he is denied possession by the unlawful
detainer. Texas Civil Practices & Remedies Code 16.003 affords the landlord two
years from the date of unlawful detainment to obtain possession by filing a forcible
detainer action, regardless of how many FED actions filed within the two-year
period. This construction of the statute is fair and reasonable.
     An FED action is not a fmal judgment, res judicata does not bar refiling FED
actions. An FED action is a special proceeding, cumulative of remedies available
to the Appellee. At the end of two-year SOL, the Appellee has to invoke another
legal remedy to obtain possession (e.g., trespass to try title, declaratory judgment
action, writ of possession from district court). However, this construction of the
statute allows an exception for rental cases, which are fundamentally different
from the tenant at sufferance situation, as pointed out above.
          In this case, FED4 was time barred by Civil Practice and Remedies Code
16.03 Two Year Limitation, because the Appellee filed FED4 November 6, 2013,
over two years after September 27, 2011, the date the Appellants failed to comply
with the September 23, 2011 notice effecting the injury, giving rise to an FED


Appellant's Motion for Rehearing Brief                                    Page 21 of26
cause of action.


Continuing Tort Rule
          A continuing tort involves wrongful conduct inflicted over a period of time
that is repeated until desisted, and each day creates a separate cause of action. Two
Pesos, Inc. v. Gulflns. Co., 901 S.W.2d 495, 500 (Tex. App.-- Houston [14th
Dist.] 1995, no writ) (citing Arquette v.Hancock, 656 S.W.2d 627, 629 (Tex. App.-
-San Antonio 1983, writ refd n.r.e.)).


          In determining whether there is a continuing tort, "care must be taken to
distinguish between 1) repeated injury proximately caused by repetitive wrongful
or tortious acts and 2) continuing injury arising from one wrongful act. While the
former evinces a continuing tort, the latter does not." Krohn, 201 S.W.3d at 880;
(quoting Rogers, 162 S.W.3d at 290). In this case, the Appellants were
purportedly tenants at sufferance, who refused to comply with a Notice to Vacate
ever since September 27, 2011. In this case, prior to September 27, 2011, the
Appellants, occupancy were not unlawful. After that date the Appellants detained
possession unlawfully ever since. With the passage of each day, and for that
matter, the filing of each subsequent 3-Day notice to vacate and filing of FED
action, a new injury did not occur.


          After October 15, 2011, the Appellant's occupancy or possession was hostile
and defiant. Their legal status changed to unlawful detainers. This state of affairs
has not changed heretofore and gave rise to all four of the Appellee's FED Actions.
The September 23, 2011 Notice and the Appellants' noncompliance with it


Appellant's Motion for Rehearing Brief                                     Page 22 of26
inflicted an injury on the Appellee, and was required for the Appellee to file all
four FED actions (although FED4 is time barred). Subsequent notices to vacate
were superfluous.


                                         PRAYER
          The Appellee obtained a Substitute Trustee Deed to the Property September
6, 2011. The Appellee served the Appellant with Notice to Vacate September 23,
2011. The Appellee subsequently filed Four FED Actions, including this Action
filed November 6, 2013, over two after the September 23, 2011 Notice to Vacate.
For a suit to be timely under Texas Civil Practices and Remedies Code 16.03 two-
year statute of limitations, it must be brought within two years from the date on
which the cause of action accrues.
          In Texas, a Appellee's cause of action accrues, and the applicable limitations
period starts to run, when a wrongful act causes some legal injury, even if the fact
of injury is not discovered until later, and even if all resulting damages have not
yet occurred. The Appellee's injury occurred when the Appellant did not comply
with the September 23, 2011, Three-day Notice to Vacate. This injury gave rise
to the FED cause of action, because at this point in time all the elements of Texas
Property Code 24.002 were satisfied.
          Therefore, the fourth FED Action was time barred by Civil Practice and
Remedies Code 16.03 Two Year Limitation. The Appellant filed FED Action 4
November 6, 2013, over two years after September 23, 2011, the date the Appellee
filed the notice effecting the injury, giving rise to an FED cause of action. FED
Orders 1, 2, and 3 were in favor of the Appellant. The County Court had a de novo
trial and ruled in favor of the Appellee without issuing an opinion. The County


Appellant's Motion for Rehearing Brief                                     Page 23 of26
Court FED Action is likewise time barred, and should be reversed.


Date: March 19, 2015                              Respectfully submitted,
                                                Is/ JAMES MINERVE
                                                  James Minerve
                                                  State Bar No. 24008692
                                                  115 Saddle Blanket Trail
                                                  Buda, Texas 78610
                                                  (210) 336-5867
                                                  (888) 230-6397 (Fax)
                                                  Attorney for Appellant Nemer
                                                  Massaad




Appellant's Motion for Rehearing Brief                              Page 24 of26
                                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the above and foregoing
document was sent to the Appellee in accordance with the Texas Rules of Civil
Procedure on this 19th day of March 2015:

Mackie WolfZientz & Mann, P.C.
Mark D. Cronenwett
State Bar No. 00787303
Parkway Office Center, Ste 900
14160 North Dallas Parkway
Dallas, Texas 75254

                                             Is/ James Minerve

                                           James Minerv
                                   CERTIFICATE OF COMPLIANCE

          Because this brief contains 6929 words, excluding the parts of the brief

exempted by Tex. R. App. P. 9.4(i)(2), Appellant has simultaneously filed a

Motion to Exceed Word Number Limitation that is required per Tex. R. App. P.

9.4(i)(2)



                                             Is/ James Minerve

                                              James Minerve




Appellant's Motion for Rehearing Brief                                    Page 25 of26
                                         Appendix

     1. Travis County Court at Law Number One Judgment.
     2. Texas Civil Practice and Remedies Code § 16.003




Appellant's Motion for Rehearing Brief                    Page 26 of26
ELECTRONICALLY RECORDED                             2011135329
                                   TRV             3          PGS




                                          FORECLOSURE SALE DEED
                             (With attached Affidavit for recording as one document)

         Deed of Trust Date:        August3! , 2006

         Grantor(s):                NEMER MASSAAD

         Original Mortgagee:        OPTION ONE MORTGAGE CORPORATION, A CALlFORN1A
                                    CORPORATION

         Current Mortgagee:         WELLS FARGO BANK, N.A., AS TRUSTEE FOR OPTION ONE
                                    MORTGAGE LOAN TRUST 2006-3, ASSET-BACKED
                                    CERTIFICATES, SERIES 2006-3

        Recording Information: Docurilent 2006171794 of the real property records of Travis County,
                               Texas.

        Property Legal              LOT 19, BLOCK E, OL YNrPIC :HEIGHTS SECTION 2, A
        Description:                SUBDIVISION INTRAVIS COUNTY, TEXAS, ACCORDING TO
                                    THE MAP OR PLAT THEREOF RECORDED IN DOCUMENT
                                    ~"111v1BER   200200216 Of TIIE PLAT RECORDS OF TRAVIS
                                    COUNTY, TEXAS.

        Date of Sale:               09/06/20JJ             Time of Sale:      I;;L: DI r----
        Place of Sale:              THE AREA UNDER THE REAR PORTICO OF THE
                                    COURTHOUSE LOCATED ON THE WEST SIDE OF
                                    COURTHOUSE IMMEDIATELY SOUTH OF AND SLIGHTLY
                                    EAST OF liTH & SAN ANTONIO STREET, REFERRED TO AS
                                    THE SALL YPORT OR AS DESIGNATED BY THE COUNTY
                                    COMMISSIONER'S OFFICE

        Buyer:                      WELLS FARGO BANK, N.A.. AS TRUSTEE FOR OPTION O:NE
                                    MORTGAGE LOAN TRUST 2006-3, ASSET -BACKED
                                    CERTIFICATES, SERIES 2006-3 ~
        Buyer's Mailing             c/o AMERICAN HOME MORTGAGE SERVICING, INC.
        Address:                    1525 S. BELT LINE RD
                                    COPPELL, TX750!9

        Amount of Sale:             $122,400.00


                  By Deed of Trust, Grantor conveyed to THOMAS F. VETTERS, as Trustee, certain
       property for the purpose of securing and enforcing payment of the indebtedness and obligations
       therein described, including but not limited to the Note and all renewals and ex1ensions of the
       note. M>\RK HOPKINS; PAUL CetLEY. JR., A:f±!SON CW.NDLER., M. MATTHEW
       WILLIAMS, JeHN L YNCJ !, EMILY STR68PE-eR-MIGm-W-Z.lENJ:Z was appointed by
       an Appointment of Substitute Trustee executed by WELLS FARGO BANK. N.A., AS TRUSTEE
       FOR OPTION ONE MORTGAGE LOA..N TRUST 2006-3, ASSET-BACKED CERTIFICATES,
       SERIES 2006-3, the current mortgagee of the Deed of Trust, who requested 1vfttR:!E-HGJ2X.lNS,
       P..M::f!:;-e  of the current Mortgagee by certified mail on each debtor who, according to the records of the
  cun·enl Mortgagee, is obligated to pay any of the indebtedness and obligations. The certified-mail
  r.otices were timely sent by depositing th.c notices in tl1e United Stales mail, postage prepaid in
  proper amount, and addressed to each debtor at the debtor's last known address as shown by the
  records of the current Mortgagee at least twenty-one days preceding Ute date of the foreclosure.
  Wtitten notice of default and of the opportunity to core the default to avoid acceleration of the
  maturity of the note w as· served on behalf of the current Mortgagee by certified mail on each
  debtor who, according to the records of the current Mortgagee, is obligated to pay any of the
  indebtedness and obligations. The certified-mail notices were timely se.'lt by depositing the notices
  in the United States mail, postage prepaid in proper amount, and addressed to each debtor at the
  debtor's last known address as shown by the records of the current Mortgagee at least thirty days
  preceding the date of the acceleration of the maturity of the note and the posting of the mortgaged
  Property for foreclosure.

           In consideration of the premises and of the bid and payment of the amount of
  $122,400.00, the higbest bid by Buyer, I, as Subs titute Trustee, by virtue of the authority conferred
  on me in the Deed of Trust, have GRANTED, SOLD, and CONVEYED all of the Property to
  Buyer and Buyer's heirs and assigns, to have and to hold the Property, together with the rights,
  privileges, and appurtenances thereto belonging unto Buyer and Buyer's heirs and assigns forever.

  ~l~ue:~~u~~~t~~~~~~' D~f~~~b~~eb~:op~~~nt~ ;~~ero::t~~;.:-~~d O:~si;~~~~
  forever, against the claim or claims of all persons claiming the same or an    art thereof.

  Executed   on~ day of ~ '~=, 201 L

                                                         MARK HOPKINS;WrCJI:;-eeJ:;l":;l3¥;-fR.,
                                                         AI.HSeN CHANDI:;ER, M. MATTHEW
                                                         WILLIAMS, JOHI!C:W, JilM!LY STROOPE OR MICHAEL ~~z. as Substitute Trustee, known to me to
 be the person whose name is subscribed to the foregoing instrument, and who acknowledged to
 me that he/she executed the same for the pUiposes and consideration therein expressed and in the
capacity therein stated. ·

                                              tJ-ik           ~11.
 Given under my hand and seal of office this rL.__ day o:!\ · ·


                                                   ·
                                                                 t 1"' LuJL tki_
                                                                  Notary Public, State of Texas
 XXXXXX0834/J J-000298-910
 AFTER RECORDATION RETIJRN TO:
 Mru:kie WolfZientz & Mann, P. C.
 Pacific Center I. Suite 660
 14180 North Dallas Parkway
 Dallas, 1X 75254
                                                                          CINDEE K. CHARD
                                                                      Notary Public. Slate ot Texas
                                                                       My Commi ~~lon E>p•res
                                                                             Juno \9,2.013
                                              AFFIDAVIT

 STATE OF TEXAS

 COUNTY OF DALLAS

          BEFORE ME, the undersigned on this day personally appeared BRANDON WOLF and
 after being duly sworn; deposed and stales under oath, as follows:

      I.   I am over the age of eighteen ( 18), have not been convicted of a crime of moral turpitude
           and have personal knowledge of the facts contained in this affidavit.

      2.   All notices required pursuant to the terms of the Deed of Trust and Texas Property Code
           Section 5!.002(h) and (d) were provided to the debtors.

      3.   In accordance with Texas Property Code Section 51.002, the Notice of Sale was posted at
           least twenty-one (21) days prior to the date of sale at the proper location designated by
           the County Commissioner's Cow1. Additionally, a copy of the Notice of Sale was filed
           at least twenty-one (21) days prior to the date of sale in the office of the County Clerk of
           the county in which the sale occurred.

      4.   At the time of the Foreclosure Sale and nine (9) months prior to sale, the debtors were not
           in the armed services of Ute United States of America.

     5.    At the time of the Foreclosure Sale the debtors were alive, were not protected by any stay
           under the United States Bankruptcy Code and were not involved in any divorce
           proceedings where a receiver had been appoin~ .   ,..., \ )



                                                        BRANDON      -;.,'OL;f-
STATEOFTEXAS                          §
                                      §
COUNTY OF DALLAS                      §                                                      -/-7
~D SWORN TO before me by BRANDON WO                                        F on this   /.c):!_ kiy of
/~,2011.




MWZ#:               11-000298-910
Property Address:   2408 WILMA RUDOU'H RD, AUSTIN, TX 78748




                                                                                    FILED AND RECORDED
                                                                                  OFFICIAL PUBLIC RECORDS
                                                                                        . . c;,~                                                lVL\.cKrE \VoLF ZmNTZ                       & l\1ANN, P. C.
                                                                          ATTOlLl'.fC'f~ AT LA\;:
                                                              l'Hw:! {214} 635-2650 F,o: (2 !4) 635-2686

                         PACIFIC CB-'1'ER I, Sun;: 660                                                        UNION PLAZA
                        14180 1\'or;nt D.m.As PtJUCWAY                                              114 I-VEST c.,\PrrcL, SuiTE 1890
                           o,UL-;5, TEX.;.s 75254                                                   LnTLE   Roc;::, Ar.  H.ELIEF ACT. IN SUCH CASE, YOU OR YOUR ATTORNEY SHOULD CONTACT THIS
  LAW FIRM AND PROVIDE PH.OOF OF i\'1ILITARY SEH.VICE IMMEDIATELY SO
  THAT THIS FIRM CA1\ DETERlvliNE IF YOU FALL tJNDER TJill PROTECTION OF
  THE ACT. PLEASE CONTACT DJLJmA COLEMAN OR BRIAN OM:VLA_RT i\.T (214)
  635-2650.

 THIS NOTICE IS GIVEN PURSUA...!'iT TO APJ>LICABLE LAW A:Nl) IN NO WAY
 IMPAIRS ANY OF THE OTHER REiVIEDIES OR RIGHTS OF THE 0\VNER, ETI'H.ER
 UN'DER Tfffi DEED OF TRUST OR U.l\'DER APPLICABLE LAW.

 lf you buve any questions please call our o:ftices at (214) 635-2650 .
 Issued on September 23, 2011.



                                                Mackie WolfZientz & Mann, P. C .




.L o~ n h!o. DfJ:!22;0S3'4
 N'uricNov 07 11 03:12p   Donald Buchanan




   WELLS FARGO BANK, N.A. AS TRUSTEE ';{
   FOR OPTION ONE Y.:ORTGAGE LOAN    J- {                                   JUS'!'ICE COURT
   '!'RUST 2006-3, ASSET-BACKED      }{
   CERTIFICATES, SERIES 2006 - 3     }{
                                               }{
     v.                                        }{                           PREC=NCT THREE
                                               }{                           TRlWIS COU:JTY, TEXAS
   !vl:O..SSAAD, )JEivJER AKD ALL OCCUPANTS    }{


                                 > > >   JUDGMENT              < < <


        on NOVEr-mER 7 , 2011, came to be heard the above entitled and numbered
   cause.   The P:aiJtiff appeared and announced ready for trial.      The Defendant,
   duly notified @idicl ~t appear and ar:nounce ready for trial.              No Jury
   was demanded and all issues were submitted to the Court.             After hearing
   aJd considering . pleadings,    evidence and argument,      the Court is of the
   opir:ion and finds L-1at ':.he ~fL~ is entitled to judgment.
   During the pendency of an apl?eal in tfiis cause, t.he court finds the monthly
   rental amount is $                 of which the Defendant's portion ~s
   $               and a governmental entity's portion is $ ________________


         IT IS TH:::::REFORE ORDERED, that the Plaintiff, HELLS FARGO BANK, N.A. AS
   TRUSTE::::: FOR OPTION ONE HORTGAGE LOAN TRUST 2006-3, ASSET-BACKED CERTIFICATES
   SERIES 2006-3 recover =rom the Defendant,        ~SAAD, NEMER AND ALL OCCUPANTS
   as follmvs:

   POSSESSION of the p:::."emises at 240        ~'V'ILM.:r>.   RUDOLPH RD, AUSTIN, TX 78748

          $               rent;
          $               attor ey's fees; or
          $               as · otal sum; plus
          court costs; and ost judg~ent interest et a rate of 5.00% per
          ennum on all amounts from the date of judgment until paid.



       Signed NOVEHBER 7 , 2011
                                                               ORIGINAL SIGNED SYJUDGE


                                              Susan Steeg
                                              Justice of ~he Peace
                                              Precinct Th:::."ee
                                              Travis Countys Texas




                                                                   ------- -------------------.     --- -
                                            CAUSE NO. 051840

       WELLS FARGO BANK, N.A., AS                         §   IN THE JUSTICE COURT
       TRUSTEE FOR OPTION ONE                             §
       MORTGAGE LOATTRUST 2006-3,                         §
       ASSET-BACKED CERTIRCATES,                          §   PRECINCT THREE
       SERIES 2006-3                                      §
       vs.                                                §
                                                          §   TRAVIS COUNTY, TEXAS

      NEMER, MASSAAD AND ALL
      OCCUPANTS OF 2408 WILMA
      RUDOLPH RD, AUSTIN, TX 78748
                                           MOTION TO DISMISS

      I, Plaintiff /Attorney; Defendant /Attorney; Other, request the court dismiss
      this case above for the reasons FULLY stated below:
      =================================================
                                           REASON FOR MOTION
      SEEATICHED




· i
                                                      Signature of Movant


                                                      Printed Name of Movant



                                                  ORDER
                                            NOV 07 2011
      On this the       day of                           , ~e to be heard
      the above Motion for Dismissal and the same hereby ~TE DENIEr>
      with/without prejudice.                         ....




                                                                      ge Susan Steeg
                                                                   Justice of the Peace, Pet. 3
                                                                   Travis County, Texas

      Civil/jgmt-order/Motion to Dismiss
Nov 07 11 03:06p        Donald Buchanan



                                                                            ---   - - - - -·               ---- - · - - - - -
                                                              v./ 1--&v-1 i-Do5 ~:z~
                                                                                               ~·--   ~-




                                              cAsE No.:



           JOHN RADY                                          IN THE DISTRICT COURT
           Plaintiff,                                     1
                                                              AT LAW NO.   3lf5tb
           vs.
                                                              TRAVIS COUNTY, TEXAS
           ELIZABETH BOULTON and
          SAND CANYON CORPORATION

          WELLS FARGO BANK, N.A., AS
          TRUSTEE FOR OPTION ONE
          MORTGAGE LOANN TRUST 2006-3,
          ASSET-BACKED CERTIFICATES,
          SERIES 2006-3 and

          AMERICAN HOME MORTGAGE
          SERVICING, INC.
          Defendants


          Notice to Agents is Notice to Principles
          Notice to Principles is Notice to Agents



            PLAINTIFF'S VERIFIED ORIGINAL PETiTION FOR DECLARATORY

            QUIET TUTLE ACTION AND SUIT FOR UNLAWFUL FORECLOSURE



         Reference:

         This Petition is fHed with reference to:
         That certain Deed of Trust and Note originated on August 31, 2006 with OPTION ONE
         MORTGAGE CORPORATION the loan number number of which is 351039270
         pertaining to the property known as 2408 Wllma Rudolph rd Austin, TX 787 48 of which
         the legal description is LOT 19, BLOCK E, OLYMPIC HEIGHTS SECTION 2, A
         SUBDIVISION IN TRAVIS COUNTY, TEXAS




                                                                                                      1
Nov 07 11 03:06p        Donald Buchanan                                         (512) 264-2762              p.4



           TO THE HONORABLE JUDGE PRESIDING:




           Plaintiff, JOHN RADY, {herein after referred io as the aPlaintiff") vvho receives mail at

           13276 Research Blvd. # 204 Austin, Texas 78750 brings an action against ELIZABETH

           BOULTON and SAND CANYON CORPORATION WELLS FARGO BANK, N.A., AS

           TRUSTEE FOR OPTION ONE MORTGAGE LOANN TRUST 2006-3, ASSET-BACKED

          CERTIFICATES, SERIES 2006-3 and AMERSCAN HOME MORTGAGE SERVICING,

          INC. referred to as "Defendantsn for unlawful foreclosure and for other causes of action

          as stated herein:



          DEMAND FOR JURY TRIAL

          Pursuant   to Texas rule 216(b),   a jury trial is demanded.



          INTRODUCTION
                In a Judicial     or Non-Judicial Foreclosure The normal law goveming the proper
          procedure is governed by the Texas Constitution and the Texas Civil Rules of
          Procedures.     However, in this case, the more important matter at issue is over the
          Promissory Note (a negotiable instrument) and the right of enforcement as granted by
         the Deed of Trust.     The rights of the Defendant are derivative of the transferee from
         whom the Defendant received its rights. The transferee's rights were a derivative of
         those rights from whoever transferred those rights to them. This pattern continues back
         to the beginning of the chain of title. Therefore in order for the Defendant to show the
         right to foreclose Defendant must first prove proper chain of title and secondly what
         authority has been granted to U1e defendant. Therefore, this controversy is governed
         also by the Uniform Commercial Code.           As per the Note and the Deed of Trust the
         Applicable law shall be ualf controlling applicable federal, state, and local statutes,
         regulations, ordinances and administrative rules and orders ( that have effect of law) as
         well as all applicable final, non-appealable judicial opinions."


                   A Promissory Note, is a unique negotiable instrument         That uniqueness        is
         what gives it power. If it were not for the uniqueness of the instrument there would be
         numerous conflicting claims and no way to decide who the proper owner is or who has
                                                                                                       2
Nov 07 11 03:06p         Donald Buchanan                                            (512) 264-2762            p.5




              the right to enforce the terms of the agreement. The law is clear. with few exceptions, a
              person must be in possession of the note in order to have any rights. It is for this reason
              that the original wet ink signature Promissor-y Note is a critical piece of material evidence
              to establish whether or not the Defendant is the Holder in Due Course as governed
              under the UCC, and if not, who is.




                                                 DISCOVERY LEVEL



          1.      Pursuant to Rule §9.01 0,2 of the Texas Rules of Civil Procedure. Plaintiff intends to

                  conduct a Level 2 discovery in this case.



          THE PARTIES



         2.      At all times relevant hereto, Plaintiff, JOHN RADY, receiving mail at 13276

                 Research Blvd. # 204 Austin, Texas 78750 is a resident of the State of Texas. The

                 Plaintiff is the owner of the property which is the subject matter of this Petition.

         3.      Upon information and belief, at all times relevant hereto ELIZABETH BOULTON and

                 SAND CANYON CORPORATION WELLS FARGO BANK, N.A., AS TRUSTEE

                 FOR OPTION . ONE MORTGAGE LOANN . TRUST 2006-3, ASSET-BACKED ·

                 CERTIFICATES,       SERIES      2006-3     and    AMERICAN        HOME      MORTGAGE

                 SERVICING, INC.are the alleged lenders with adverse interest in the controversy.

                 Defendant maintains several offices in Texas and has previously transacted and

                 may continue to transact business throughout the State of Texas.

         4.     The Defendants identified in above paragraphs shall be referred to collectively as

                "Defendants".

        5.      Whenever reference is made in this Petition to any act of any Defendant(s), that

                allegation shall mean that each Defendant acted individua!ly and jointly with the

                other Defendants.
                                                                                                        3
Nov 0711 03:06p          Donald Buchanan                                       (512) 264-2762            p.6




          6.      .A.ny allegation about acts of any corporate or other business Defendant(s) means

                  that the corporation or other business did the acts alleged tltrough its officers.

                  directors, employees, agents and/or representatives while they were acting within

                the actuaf or ostensible scope   or their authority.
          7.    At all retevant times, each Defendant committed the acts, caused or directed others

                to commit the acts, or permitted others to commit the acts as stated in this Petition.

                Additionally, some or all of the Defendants acted as the agent of the other

                Defendants and all of the Defendants acted within the scope of their agency if acting

                as an agent of another.

          8.    At all relevant times, each Defendant knew or realized that the other Defendants

                were engaging in or planned to engage in the violations of law as stated in this

                Petition. Knowing or realizing that other Defendants \.vere engaging in or planning to

                engage in unlawful conduct, each Defendant nevertheless facilitated the

               commission of those unlawful acts_ Each Defendant intended to and did encourage,

               facilitate. or assist in the commission of the unlawfuf acts, and thereby aided and

               abetted the other Defendants in the unlawful conduct.

         9.     The violations of law as stated in this Petition occurred in Texas and the United

               States.



                                           JURISDICTION AND 'VENUE



         10. The subject matter in controversy is within the jurisdictional limits of this Court The

               Court has personal jurisdiction because the property, which is the subject of the

               litigation and the same, is located in Travis County Texas . See §17.56 of the Texas

               Business and Commerce Code.

         11 . Defendants are doing business in Texas and, have committed torts in the State of

               Texas.
                                                                                                   4
Nov 07 11 03:07p           Donald Buchanan                                       (512) 264-2762             p.7




           '12.     Venue !s proper under the mandatOP.:f venue rules§ 15.001 , "!5.0C2(J\), ("1 } of the

                   Texas Civil Practice and Remedies Code.




                                             BACKGROUND MATERIAl FACTS



           13. On Apri[ 22, 2011 Nemer Massaad conveyed all interest in the real property

                  described as 2408 Wilma Rudolph rd, Austin, TX 78748 to John K. Rady. See

                  E.x.'"libU 1.

          14. JUDICiAL NOTICE

          15. If Defendant is unable to prove it is a Holder in Due Course and is unable to

                  establish lawful authority from the true Note Holder in Due Course, then it has no

                  Standing or right of enforcement



                  CAUSES OF ACTION


          16. Defendant is not a real party in interest and had no legal standing to foreclose on
                  the Property.
          17.     Furt'ler, standing "requires that a party seeking relief have a legally cognizable

             . interest in the subject matter and that he has a threatened or actual injury.

         18. The Note has been securitized and is now part of a public offering placed in a Trust

                Therefore the Defendant can not claim ownership 11-.tithout committing securities

                fraud and is thereby bringing fraud before the court.

         19. Defendant does not have the original Note and can not show legal Chain of Title or

                authority to foreclose on the property. A point at issue in this controversy involves

                the authenticity of a Promissory Note, Deed of Trust with Chain of Title and

                Defendant's standing to enforce foreclosure on property referenced above.




                                                                                                     5
Nov 0711 03:07p         Donald Buchanan                                            (512)264-2762         p.8




          20. Plaintiff heieby Moves this Court to enter an Order compelling all parties who can

                  lay iawfuf claim on the Deed of Tr..Jst io do so by presentment of valid enforceable

                  proof of claim.

          21. There is no evidence of an assignment of the Deed of Trust from the real party in

               interest. Defendant has not produced an assignment, nor are any assignmenfs

              recorded in the public records as required by law.

          22. Plaintiff hereby Moves this Court to enter an Order compelling all parties who can

              :ay lawful claim on "the Note to do so by presentment of valid enforceable proof of

              claim.

          23. Defendant brings multiple accounts of fraud before the court by claiming to be the

              Note Holder, claiming to have fulfilled the requirements of non judicial foreclosure

          24. Breach of contract. Defendant has not followed the terms of the Note and Deed of

              Trust The terms of the Deed of Trust have been violated by the Defendant making

              the Deed of Trust unenforceable.

         25. The Note and Deed of Trust have been Bifurcated nullifying the Deed of Trust

              resulting in no right to foreclose.

         26. By claiming to have a personal knowledge of the facts and to have reviewed the

             documents and signing         an   oath as to their authenticity the counsel for the

             Defendant has brought fraud before the court an done so in an effort to deceive the

             court into granting undue enrichment for himself and his client

         27. Unconscionability. Defendant has fraudulently committed multiple violations of local,

             state and federal laws in an effort to receive unjust enrichment

         28. Defendant violates the laws governing the Note and the Deed of Trust as a matter of

             practice in an effort to cut costs and many of these laws.

         29. Defendants have committed Fraud and extortion to abuse the Non judicial process

             to suit their needs and requirements.

         30. Defendant has failed to meet the precedent conditions to Non Judicial Foreclosure.

                                                                                                     6



                                                       ··- -   -·- -- -   .   -- · -·-·-·- - · - - - -- - -- - - - - - -
  Nov 07 11 03:08p         Donald Buchanan                                           (512) 264-2762          p.9




              31. Defendant has put the Plaintiffs property at risk by doing busin:=ss out side !he iimits

                     of defendants authority as a licensed bank and under defendant's corporate charter_

              32. Defendant misled the Plaintiff as to the purpose of creating the Note and what would

                     happen to the Note after the Note was endorsed. Tnese misrepresentations were

                     intentional and designed to conceal the undue enrichment of the Lender.

             33. The Defendant breached its fiduciary responsibility to the Plaintiff by not disclosing

                     all of the facts concerning the Noie and Deed of Trust and acting in a manner that

                 puts the Plaintiff's property at risk.

             34. The Defendant by wrongfully foreclosing on the Plaintiff's Property 11as caused

                 irreparable damage to the Plaintiff. depriving the Plaintiff of the right to private

                 property, the enjoyment of the fruits of their labors, and deliberately creating

                 conditions whereby the Plaintiffs resources are extinguished in an effort to limit

                 Plaintiff's ability to defend their rights.

            35. Defendants actions have been deliberately designed to inflate the cost of reinstating

                 the loan and creating circumstances whereby the Plaintiff could not qualify for loan

                 Modification allowing the Defendant to give the appearance of offering help while

                 working to do the opposite.

            36. Defendant ts not in· compliance with the FASB (Financial Accounting Standards

                Board) partofthe GMP FAS 5. 95,125,133,140.



            PRAYER FOR REUEF

            37. WHEREFORE, if Defendant fails to produce a lawful proof of claim and proof of

                standing as the Holder in Due Course, and Chain of Title Plaintiff respectfully moves

                this Court to enter a Quite Title judgment ordering the following remedies.

           38. Release Plaintiff from a!! claims in relation to Defendant's foredosure.

           39. Award Quiet Title to the Property that is the subject of this suit.

           40. Mali< the Note as "Settled in Fulr for the Defendant's record, as well as all public

                                                                                                      7




--------------·-----
    Nov 07 11 03:08p         Donald Buchanan                                         (512) 264-2762           p. 10




               41. records including but not limited to; al! credit bureaus and county records.

               42. Declare the Recorded Deed of Trust. Loani Mortgage of record. null and void.

               43. Return all monies collected on thls transaction to date with the same interest as the

                       original Promissory Note calculated from the date of the loan paid in oile lump sum.

               44. Punitive damages for every intentional and knowing violation;

              45. Declare the promissory note to be tully discharged.

              46. Damages not to exceed the jurisdictional limits of this Court.

              47. Recording fees, Court Cost, Servicing Fee's, eY.penses and any such other and

                   further relief to which the plaintiff may Justly be entitled.

              48. Any other equitable relief, which the court deems, appropriates in ihis case.

              49. Any and all other remedies appropriate and necessary deemed by this Honorable

                   Court.




              Respectfully submitted this the 7th day of November 2011.




             13276 Research Blvd # 204
             Austin, TX 78750
             T: 512-258-0909




                                                                                                        8



- - - - - - - - - - - -- - - -              --· --   .. .   __   .
Nov 07 11 03:09p      Donald Buchanan                                           (512) 264-2762            p.11




                                          CERTiFICATE OF SERVICE




           Plaintiff's request that the clerk of the court prepare dtatior. and that same be served b~·
           1he clerk as authorized by the Texas rules by certmed mail , retum receipt requested • to
           the parties and addressed as follows:


           JOHN RADY may be served at
           13276 Research Blvd #204
          Austin, TX 78750


          AMERICI\NI-:fOME·MORTGAQE SERVICING, INC.


          35b_N:'St·PAUL,._.ST. $TE;.2900
          DAllA$. TEXAS75201


          SAND CANYON CORPORATION
          ~i~~:?Stiiit (;T CORPORATION SYSTEM
          350N. ST. PAUL St STE. 2900
          DALLAS, TEXAS 75201


          ELI?f;Br;TH f?QULTON
          c/o-SAND CANYON CORPORATION
         registered agentCT CORPORATION SYSTEM
         350N. ST. PAUL ST. STE. 2900
         DALLAS, TEXAS 75201




                                                                                                     9
Nov 07 11 03:09p            Donald Buchanan                                (512) 264-2762           p.12




                                                      VERIFICATION



          STATE OF TEXAS
          COUNTY OF TRAVIS


          IT JOHN RADY, hereby declare that the above statement is true to the best of my
          knowledge and belief, and that I understand it is made for use as evidence in court and
          is subject to penalty for peJjury.




           --;::/       0                       ,..

         ';:f()HN RADy----~-=-"""'"''"".,...~- ./
          13276 Research #204
          Austin, TX 78750
          T: 512-258-0909



         SUBSCRIBED AND SWORN TO BEFORE ME on this the _ _ day of _ _ _ __
         _ _ _ _ _ 20.11.




         Notary Public rn and for

         The State of Texas.

                                                                                             10



                                                                     ··--·- --·   -------------
NOTICE SENT: @INTERLOCUTORY r:~:~E                                  DC         BK12320 PG628


DISP PARTIES:     ~                                                                                                             Filed in The District Court
DISP CODE:~ Cl@{Q [                          r                                                                                      of Travis County, Texas
REDACT PGS: _ _ _---..,,...-,...--                                                                                       ER NOV f 3 2012
JUDGE ().;..{ CLERK               tttfil\0                    NO. D-1-GN-11-003424                                             At    .    II: 45      tt.M.

      JOHNRADY,                                                                §                     IN THE      DI~T~I~f1~5·tm'fl6fJerk
                                                                               §
                         Plaintiff,                                            §
                                                                               §
       vs.                                                                     §
                                                                               §
      ELIZABETH      BOULTON,     SAND                                         §
      CANYON CORPORATION, WELLS                                                §
      FARGO BANK, N.A., AS TRUSTEE FOR                                         §
      OPTION ONE MORTGAGE LOAN                                                 §
      TRUST 2006-3, ASSET      BACKED                                          §                             ;.~·.,~ ·-.:,:'

      CERTIFICATES, SERIES 2006-3, AND                                         §                         ~!~
                                                                                                         1-::..J.
                                                                                                        r~
      AMERICAN     HOME     MORTGAGE                                           §
      SERVICING, INC.,                                                         §
                                                                                                      ;~as   follows:
                            ~ {:;~-?'

             The Co,;~' ORDERS that Elizabeth Boulton's Special Appearance is GRANTED and that
                      ~,~... -
                     f,;'
      Elizabeth .~,?'tilton is not subject to personal jurisdiction in the State of Texas for the allegations,

      clai~!>~nd causes o~ actions brought by Plaintiff in the above styled and captioned cause.

      Therefore, it is ORDERED, ADJUDGED and DECREED that Plaintiffs claims against

      Elizabeth Boulton are DISMISSED for lack of personal jurisdiction.



      AUS: I 003945/00 120:478349v I
                                                       DC     OK 12320 PG629




        The Court is of the opinion that Defendants Sand Canyon Corporation, Wells Fargo

Bank, N.A., as Trustee for Option One Mortgage Loan Trust 2006-3, Asset-Backed Certificates,

Series 2006-3, and Homeward Residential, Inc. f/k/a American Home Mortgage St;::vicing's
                                                                                                                         '~   •',(''
                                                                                                                       ,.··-\.-+
                                                                                                                       ...
Traditional and No-Evidence Motion for Summary Judgment has merit ar:c: .should be
                                                                                                                .i~~
                                                                                                          /~ {l;·4
GRANTED.                                                                                                ,._:~~

                                                                "' ~·"'
        Therefore, it is ORDERED, ADJUDGED and DECREED that DeJj?iidants Sand Canyon
                                                                                                         ,..,;·-



                                                                                           ...._,...,
                                                                                          .~-

Corporation, Wells Fargo Bank, N.A., as Trustee for Option One Mo~~')ge Loan Trust 2006-3,
                                                                                      &
Asset-Backed Certificates, Series 2006-3, and Homeward Resid~l, Inc. f/k/a American Home

Mortgage Servicing's Traditional and No-Evidence Motior!
                                  '




                                                              2

AUS: !003945/00 120:478349v I
                                         DC       BK12J20 PG6JO




AGREED AS TO FORM:



Jo~
                                                                                        ·-~·ies 2006-3, and Homeward
Residential, Inc. f/k/a American Home Mortgage Servicing ::._..e;-
                                                                      ·~v
                                                                    1§
                                                                  1"4,
                                                             "'~-='
                                                            ~"¥

                                                        &
                                                  (J-0
                                                ~
                                              .(J
                                              ('
                                      ,,""'+{!j


                           ··~



                            ,.
                      . . . . -~.J-




           r   ;:~~~~>•'




                                                  3

AUS: I 003945/00120:478349v I
                                  Cause No.    052212
                                                        -·-·-·-·- -   -- --
WELLS FARGO BANK, -N.A. AS TRUSTEE       }{                JUSTICE COURT
FOR OPTION ONE HORTGAGE LOAN             }{
TRUST 2006-3, ASSET-BACKED               }{
CERTIFICATES, SERIES 2006-3              }{
                                         }{                PRECINCT THREE
v.                                       }{
                                         }{
MASS~~D,   NEMER AND ALL OCCUPANTS       }{                TRAVIS COUNTY, TEXAS


                          > > >     JUDGMENT    < < <


    On DECEMBER 29, 2011, came to be heard the above entitled and numbered
cause . The Plaintiff appeared and announced ready for trial.   The Defendant,
duly notified did/did no~ appear and announce ready for trial. No Jury
was demanded and all issues were submitted to the Court. After hearing
and considering pleadings 1 evidence and argument,       the Court is of the
opinion and finds that the F-laintiff/Defendant is entitled to judgment.

     IT IS THEREFORE ORDERED, that the Plaintiff, WELLS FARGO BANK, N.A. AS
TRUSTEE FOR OPTION ONE MORTGAGE LOAN TRUST 2006-3, ASSET-BACKED CERTIFICATES,
SERIES 2006-3 shall not recover from the Defendant, MASSAAD, NEMER AND
ALL OCCUPANTS AND SAID DEFENDANT SHALL CONTINUE TO USE AND ENJOY

POSSESSION of the premises at 2408 WILMA RUDOLPH RD, AUSTIN, TX 78748


     Signed DECEMBER 29 1 2011.